Citation Nr: 1738743	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  96-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 30, 2002.

[Other issues, in which the Veteran has another representative, are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to July 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  An intervening November 2016 rating decision granted TDIU effective June 30, 2002.  However, as this appeal was raised during the pendency of separate claims seeking higher initial ratings for bilateral knee and low back disabilities, it must also be considered part and parcel of those increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Thus, the matter of whether TDIU is warranted prior to June 30, 2002 remains on appeal. 

The Board notes that the Veteran's representative has submitted an August 2017 correspondence purporting to withdraw as representative in this matter.  However, as the appeal has already been certified to the Board, good cause must be shown in order to effectuate such a withdrawal, absent voluntary revocation by the Veteran himself.  38 C.F.R. § 20.608(b)(2).  As such cause is not shown in this case, a motion to withdrawal cannot be granted.  Thus, Mr. Krasnegor remains the representative for purposes of this appeal.


FINDING OF FACT

By March 2017 correspondence, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw the present appeal; there are no questions of fact or law remaining in this matter.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  


ORDER

The appeal is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


